ORMOND, J.
— There can be no doubt that the debtor of a corporation might be garnisheed by the law as it stood previous to the passage of the act of 1841, for the more speedy collection of debts against corporations, after a judgment obtained against it, and the proper affidavit being made. The design of the act of 1841, was to subject the'stockholders of a corporation to process of garnishment for the amount of stock subscribed by them and unpaid.
*53The affidavit and the writ of garnishment proceed-upon the supposition that the garnishee is a debtor to the corporation. The answer denies any indebtedness and insists that the garnishee is not a stockholder, or responsible to the company as such. The issue tried, was whether the defendant was indebted to the corporation, when the garnishment issued. As we are not informed of the facts before the jury, we cannot determine from the record whether the indebtedness of the garnishee to the corporation, ascertained by the verdict of the jury, was founded upon his non-payment of the stock, or upon any other independent contract with the company. No question therefore arises under the act of 1841, by virtue of which it is clear that this action could not be maintained, as the process was sued out before the passage of the act. [Bingham v. Rushing, 5 Al. Rep. 403.]
. It appears by the return to the certiorari that a judgment, such as is described in the affidavit, was obtained by the defendant in error against the corporation, the j udgment of the Court therefore against the garnishee must be affirmed.